Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00431-CV

                           Ronald R. HYDE and Patricia L. HYDE,
                                        Appellants

                                               v.

                              REPSOL OIL & GAS USA, LLC,
                                       Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 18-07-00167-CVK
                         Honorable Russell Wilson, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellants and appellee’s
agreed joint motion to dismiss is GRANTED, and this appeal is DISMISSED. Costs of appeal are
assessed against the parties who incurred them.

       SIGNED October 19, 2022.


                                                _________________________________
                                                Irene Rios, Justice